IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


STATE OF FLORIDA,

             Appellant,

 v.                                                   Case No. 5D16-651

LYNDON NATHANIEL HOLT,

           Appellee.
________________________________/

Opinion filed May 12, 2017

Appeal from the Circuit Court
for Orange County,
Alicia Latimore, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Appellant.

James S. Purdy, Public Defender,
and Jeri Delgado, Assistant Public
Defender, Daytona Beach, for
Appellee.


PER CURIAM.

      Based upon Appellee’s proper concession of error, we reverse the order

suppressing evidence and remand for further proceedings. See State v. Green, 943 So.
2d 1004, 1005 (Fla. 2d DCA 2006) (illuminating interior of vehicle using flashlight does

not implicate Fourth Amendment; officer had probable cause to believe vehicle contained
cocaine after illuminating inside of vehicle and seeing razor blade with white residue on

center console).

      REVERSED AND REMANDED.


TORPY and LAMBERT, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                           2